Case 2:19-cv-02188-DSF-MRW Document 31 Filed 05/03/19 Page 1 of 18 Page ID #:357



  1 KATHY BAZOIAN PHELPS (155564)
  2 kphelps@diamondmccarthy.com
    DIAMOND MCCARTHY LLP
  3 1999 Avenue of the Stars, Suite 1100
  4 Los Angeles, California 90067-4402
    Telephone: (310) 651-2997
  5
    CHRISTOPHER D. SULLIVAN (148083)
  6
    csullivan@diamondmccarthy.com
  7 LESLEY ANNE HAWES (117101)
    lhawes@diamondmccarthy.com
  8
    DIAMOND MCCARTHY LLP
  9 150 California Street, Suite 2200
    San Francisco, CA 94111
 10
    Phone: (415) 692-5200
 11
    Proposed Counsel for Bradley D. Sharp,
 12 Permanent Receiver
 13
                          UNITED STATES DISTRICT COURT
 14
                        CENTRAL DISTRICT OF CALIFORNIA
 15
                        WESTERN DIVISION – LOS ANGELES
 16
    SECURITIES AND EXCHANGE                Case No. 2:19−cv−02188−DSF−MRW
 17 COMMISSION,                            Hon. Dale K. Fischer
 18
                    Plaintiff,                   EXHIBIT 1 TO AMENDED
 19                                              DECLARATION OF BRADLEY D.
 20                 v.                           SHARP IN SUPPORT OF MOTION
                                                 OF PERMANENT RECEIVER
 21 DIRECT LENDING INVESTMENTS                   BRADLEY D. SHARP FOR ORDER
 22 LLC,                                         AUTHORIZING EMPLOYMENT OF
                                                 EMPLOYMENT OF BANKRUPTCY
 23                Defendant.                    MANAGEMENT SOLUTIONS DBA
 24                                              STRETTO AS CLAIMS AGENT
                                                 Date: June 3, 2019
 25                                              Time: 1:30PM
 26                                              Dept.: Courtroom 7D
                                                 Place: U.S. District Court, West. Div.
 27                                                     350 West 1st Street,
 28                                                     Los Angeles, CA 90012
                                            1
                                 EXHIBIT TO AMENDED SHARP DECL. IN SUPPORT OF MOTION TO
                                                       EMPLOY STRETTO AS CLAIMS AGENT
Case 2:19-cv-02188-DSF-MRW Document 31 Filed 05/03/19 Page 2 of 18 Page ID #:358




           EXHIBIT 1
Case 2:19-cv-02188-DSF-MRW Document 31 Filed 05/03/19 Page 3 of 18 Page ID #:359




  Engagement Agreement
  This Agreement is entered into as of April 9, 2019 between Bankruptcy Management
  Solutions, Inc. d/b/a Stretto (“Stretto”) and Direct Lending Investments, LLC (together with
  its affiliates and subsidiaries, the "Company").1

  In consideration of the promises set forth herein and other good and valuable consideration,
  the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as
  follows:

  1. Services

      (a) Stretto agrees to provide the Company with consulting services regarding legal
          noticing, claims management and reconciliation, plan solicitation, balloting,
          disbursements, preparation of schedules of assets and liabilities and statements of
          financial affairs, communications, confidential online workspaces or data rooms
          (publication to which shall not violate the confidentiality provisions of this Agreement)
          and any other services agreed upon by the parties or otherwise required by applicable
          law, governmental regulations or court rules or orders (all such services collectively,
          the "Services" ) .
      (b) The Company acknowledges and agrees that Stretto will often take direction from
          the Company's representatives, employees, agents and/or professionals (collectively,
          the "Company Parties") with respect to providing Services hereunder. The parties
          agree that Stretto may rely upon, and the Company agrees to be bound by, any
          requests, advice or information provided by the Company Parties to the same extent
          as if such requests, advice or information were provided by the Company.
      (c) The Company agrees and understands that Stretto shall not provide the Company or
          any other party with legal advice.

  2. Rates, Expenses and Payment

      (a) Stretto will provide the Services on an as-needed basis and upon request or
          agreement of the Company, in each case in accordance with the rate structure
          attached hereto and incorporated by reference herein (the "Rate Structure"). The
          Company agrees to pay for reasonable out of pocket expenses incurred by Stretto in
          connection with providing Services hereunder.
      (b) The Rate Structure sets forth individual unit pricing for each of the Services. The
          Company may request separate Services or all of the Services.
      (c) Stretto will bill the Company no less frequently than monthly. All invoices shall be due
          and payable upon receipt. Where an expense or group of expenses to be incurred is
          expected to exceed $10,000 (e.g., publication notice), Stretto may require advance
          or direct payment from the Company before the performance of Services hereunder.
          If any amount is unpaid as of 30 days after delivery of an invoice, the Company agrees
          to pay a late charge equal to 1.5% of the total amount unpaid every 30 days.


  1
            The Company shall include, to the extent applicable, the Company, as debtor and debtor in possession in any chapter
  11 case, together with any affiliated debtors and debtors in possession whose chapter 11 cases are jointly administered with
  the Company's chapter 11 case.



                                                                                                                           Exhibit 1   1
                                                                                                                            Page 2
Case 2:19-cv-02188-DSF-MRW Document 31 Filed 05/03/19 Page 4 of 18 Page ID #:360



     (d) In the case of a good faith dispute with respect to an invoice amount, the Company
         shall provide a detailed written notice of such dispute to Stretto within 10 days of
         receipt of the invoice.
     (e) The undisputed portion of the invoice will remain due and payable immediately upon
         receipt thereof. Late charges shall not accrue on any amounts disputed in good faith.
     (f) The Company shall pay any fees and expenses for Services relating to, arising out of
         or resulting from any error or omission made by the Company or the Company Parties.
     (g) The Company shall pay or reimburse any taxes that are applicable to Services
         performed hereunder or that are measured by payments made hereunder and are
         required to be collected by Stretto or paid by Stretto to a taxing authority.
     (h) Upon execution of this Agreement, the Company shall pay Stretto an advance of
         $0.00. Stretto may use such advance against unpaid fees and expenses hereunder.
         Stretto may use the advance against all prepetition fees and expenses. Company
         shall upon Stretto’s request, which request may take the form of an invoice, replenish
         the advance to the original advance amount. Stretto may also, at its option hold such
         advance to apply against unpaid fees and expenses hereunder.
     (i) Stretto reserves the right to make reasonable increases to the Rate Structure on an
         annual basis effective on the first business day of each year. If such annual increases
         represent an increase greater than 10% from the previous year's levels, Stretto shall
         provide 30 days' notice to the Company of such increases.
     (j) Payments to Stretto, under the guise and terms of the Services Agreement for
         services rendered, may be remitted by Client using either (or both) of the following
         methods:
                i.   Wire Transmission
                     Bank Name – Pacific Western Bank
                     Bank Address – 110 West A Street, Suite 100, San Diego, CA 92101
                     ABA – 122238200
                     Account Number – 1000681781
                     Account Name – Bankruptcy Management Solutions, Inc.

               i.   Check
                    Stretto
                    410 Exchange, Suite 100
                    Irvine, CA 92602

  3. Retention in Bankruptcy Case

     (a) If the Company commences a case pursuant to title 11of the United States Code (the
         "Bankruptcy Code"), the Company promptly shall file applications with the Bankruptcy
         Court to retain Stretto (i) as claims and noticing agent pursuant to 28 U.S.C. § 156(c)
         and (ii) as administrative advisor pursuant to section 327(a) of the Bankruptcy Code
         for all Services that fall outside the scope of 28 U.S.C. § 156(c). The form and
         substance of such applications and any order approving them shall be reasonably
         acceptable to Stretto.
     (b) If any Company chapter 11 case converts to a case under chapter 7 of the Bankruptcy
         Code, Stretto will continue to be paid for Services pursuant to 28 U.S.C. § 156(c) and
         the terms hereunder.




                                                                                             Exhibit 1   2
                                                                                              Page 3
Case 2:19-cv-02188-DSF-MRW Document 31 Filed 05/03/19 Page 5 of 18 Page ID #:361



  4. Confidentiality

     (a) The Company and Stretto agree to keep confidential all non-public records, systems,
         procedures, software and other information received from the other party in
         connection with the Services provided hereunder; provided, however, that if any such
         information was publicly available, already in the receiving party's possession or
         known to it, independently developed by the receiving party, lawfully obtained by the
         receiving party from a third party or required to be disclosed by law, then the receiving
         party shall bear no responsibility for publicly disclosing such information.
     (b) If either party reasonably believes that it is required to disclose any confidential
         information pursuant to an order from a governmental authority, (i) such party shall
         provide written notice to the other party promptly after receiving such order, to allow
         the other party sufficient time, if possible, to seek any remedy available under
         applicable law to prevent disclosure of the information; and (ii) such party will limit
         such disclosure to the extent the such party’s counsel in good faith determines such
         disclosure can be limited.

  5. Property Rights

  Stretto reserves all property rights in and to all materials, concepts, creations, inventions,
  works of authorship, improvements, designs, innovations, ideas, discoveries, know-how,
  techniques, programs, systems, specifications, applications, processes, routines, manuals,
  documentation and any other information or property (collectively, "Property") furnished by
  Stretto for itself or for use by the Company hereunder. The foregoing definition of Property
  shall include any and all data, from any source, downloaded, stored and maintained by
  Stretto’s technology infrastructure. Fees and expenses paid by the Company do not vest in
  the Company any rights in such Property. Such Property is only being made available for the
  Company's use during and in connection with the Services provided by Stretto hereunder.

  6. Bank Accounts

  At the request of the Company or the Company Parties, Stretto shall be authorized to
  establish accounts with financial institutions in the name of and as agent for the Company
  to facilitate distributions pursuant to a chapter 11 plan or other transaction. To the extent
  that certain financial products are provided to the Company pursuant to Stretto's agreement
  with financial institutions, Stretto may receive compensation from such institutions for the
  services Stretto provides pursuant to such agreement.

  7. Term and Termination

     (a) This Agreement shall remain in effect until terminated by either party: (i) on 30 days'
         prior written notice to other party; or (ii) immediately upon written notice for Cause
         (as defined herein). "Cause" means (i) gross negligence or willful misconduct of
         Stretto that causes material harm to the Company's restructuring under chapter 11
         of the Bankruptcy Code, (ii) the failure of the Company to pay Stretto invoices for
         more than 60 days from the date of invoice or (iii) the accrual of invoices or unpaid
         Services in excess of the advance held by Stretto where Stretto reasonably believes
         it will not be paid.



                                                                                               Exhibit 1   3
                                                                                                Page 4
Case 2:19-cv-02188-DSF-MRW Document 31 Filed 05/03/19 Page 6 of 18 Page ID #:362



     (b) If this Agreement is terminated after Stretto is retained pursuant to Bankruptcy Court
         order, the Company promptly shall seek entry of a Bankruptcy Court order
         discharging Stretto of its duties under such retention, which order shall be in form
         and substance reasonably acceptable to Stretto.
     (c) If this Agreement is terminated, the Company shall remain liable for all amounts then
         accrued and/or due and owing to Stretto hereunder.
     (d) If this Agreement is terminated, Stretto shall coordinate with the Company and, to the
         extent applicable, the clerk of the Bankruptcy Court, to maintain an orderly transfer
         of record keeping functions, and Stretto shall provide the necessary staff, services
         and assistance required for such an orderly transfer. The Company agrees to pay for
         such Services pursuant to the Rate Structure.

  8. No Representations or Warranties

  Stretto makes no representations or warranties, express or implied, including, without
  limitation, any express or implied warranty of merchantability, fitness or adequacy for a
  particular purpose or use, quality, productiveness or capacity.

  9. Indemnification

     (a) To the fullest extent permitted by applicable law, the Company shall indemnify and
         hold harmless Stretto and its members, directors, officers, employees,
         representatives, affiliates, consultants, subcontractors and agents (collectively, the
         "Indemnified Parties") from and against any and all losses, claims, damages,
         judgments, liabilities and expenses, whether direct or indirect (including, without
         limitation, counsel fees and expenses) (collectively, "Losses") resulting from, arising
         out of or related to Stretto's performance hereunder. Without limiting the generality
         of the foregoing, Losses include any liabilities resulting from claims by any third
         parties against any Indemnified Party.
     (b) Stretto and the Company shall notify each other in writing promptly upon the
         assertion, threat or commencement of any claim, action, investigation or proceeding
         that either party becomes aware of with respect to the Services provided hereunder.
     (c) The Company's indemnification of Stretto hereunder shall exclude Losses resulting
         from Stretto's gross negligence or willful misconduct.
     (d) The Company's indemnification obligations hereunder shall survive the termination
         of this Agreement.

  10. Limitations of Liability

  Except as expressly provided herein, Stretto's liability to the Company for any Losses, unless
  due to Stretto's gross negligence or willful misconduct, shall be limited to the total amount
  paid by the Company to Stretto for the portion of the particular work that gave rise to the
  alleged Loss. In no event shall Stretto be liable for any indirect, special or consequential
  damages (such as loss of anticipated profits or other economic loss) in connection with or
  arising out of the Services provided hereunder.




                                                                                             Exhibit 1   4
                                                                                              Page 5
Case 2:19-cv-02188-DSF-MRW Document 31 Filed 05/03/19 Page 7 of 18 Page ID #:363



  11. Company Data

     (a) The Company is responsible for, and Stretto does not verify, the accuracy of the
         programs, data and other information it or any Company Party submits for processing
         to Stretto and for the output of such information, including, without limitation, with
         respect to preparation of statements of financial affairs and schedules of assets and
         liabilities (collectively, "SOFAs and Schedules"). Stretto bears no responsibility for the
         accuracy and content of SOFAs and Schedules, and the Company is deemed
         hereunder to have approved and reviewed all SOFAs and Schedules filed on its behalf.
     (b) The Company agrees, represents and warrants to Stretto that before delivery of any
         information to Stretto: (i) the Company has full authority to deliver such information
         to Stretto; and (ii) Stretto is authorized to use such information to perform Services
         hereunder and as otherwise set forth in this Agreement.
     (c) Any data, storage media, programs or other materials furnished to Stretto by the
         Company may be retained by Stretto until the Services provided hereunder are paid
         in full. The Company shall remain liable for all fees and expenses incurred by Stretto
         under this Agreement as a result of data, storage media or other materials
         maintained, stored or disposed of by Stretto. Any such disposal shall be in a manner
         requested by or acceptable to the Company; provided that if the Company has not
         utilized Stretto's Services for a period of 90 days or more, Stretto may dispose of any
         such materials in a manner to be determined in Stretto’s sole reasonable discretion,
         and be reimbursed by the Company for the expense of such disposition, after giving
         the Company 30 days' notice. The Company agrees to initiate and maintain backup
         files that would allow the Company to regenerate or duplicate all programs, data or
         information provided by the Company to Stretto.
     (d) Notwithstanding the foregoing, if Stretto is retained pursuant to Bankruptcy Court
         order, disposal of any Company data, storage media or other materials shall comply
         with any applicable court orders and rules or clerk's office instructions.

  12. Non-Solicitation

  The Company agrees that neither it nor any of its subsidiaries or affiliates shall directly or
  indirectly solicit for employment, employ or otherwise retain as employees, consultants or
  otherwise, any employees of Stretto during the term of this Agreement and for a period of
  12 months after termination thereof unless Stretto provides prior written consent to such
  solicitation or retention.

  13. Force Majeure

  Whenever performance by Stretto of any of its obligations hereunder is materially prevented
  or impacted by reason of any act of God, government requirement, strike, lock-out or other
  industrial or transportation disturbance, fire, flood, epidemic, lack of materials, law,
  regulation or ordinance, act of terrorism, war or war condition, or by reason of any other
  matter beyond Stretto's reasonable control, then such performance shall be excused.




                                                                                                Exhibit 1   5
                                                                                                 Page 6
Case 2:19-cv-02188-DSF-MRW Document 31 Filed 05/03/19 Page 8 of 18 Page ID #:364



  14. Choice of Law

  The validity, enforceability and performance of this Agreement shall be governed by and
  construed in accordance with the laws of the State of California.

  15. Arbitration

  Any dispute arising out of or relating to this Agreement or the breach thereof shall be finally
  resolved by arbitration administered by the American Arbitration Association under its
  Commercial Arbitration Rules, and judgment upon the award rendered by the arbitrators may
  be entered in any court having jurisdiction. There shall be three arbitrators named in
  accordance with such rules. The arbitration shall be conducted in the English language in
  Irvine, California in accordance with the United States Arbitration Act. Notwithstanding the
  foregoing, upon commencement of any chapter 11 case(s) by the Company, any disputes
  related to this Agreement shall be decided by the bankruptcy court assigned to such chapter
  11 case(s).

  16. Integration: Severability; Modifications: Assignment

     (a) Each party acknowledges that it has read this Agreement, understands it and agrees
         to be bound by its terms and further agrees that it is the complete and exclusive
         statement of the agreement between the parties, which supersedes and merges all
         prior proposals, understandings, agreements and communications between the
         parties relating to the subject matter hereof.
     (b) If any provision of this Agreement shall be held to be invalid, illegal or unenforceable,
         the validity, legality and enforceability of the remaining provisions shall in no way be
         affected or impaired thereby.
     (c) This Agreement may be modified only by a writing duly executed by an authorized
         representative of the Company and an officer of Stretto.
     (d) This Agreement and the rights and duties hereunder shall not be assignable by the
         parties hereto except upon written consent of the other; provided, however, that
         Stretto may assign this Agreement to a wholly-owned subsidiary or affiliate without
         the Company's consent.

  17. Effectiveness of Counterparts

  This Agreement may be executed in two or more counterparts, each of which will be deemed
  an original, but all of which shall constitute one and the same agreement. This Agreement
  will become effective when one or more counterparts have been signed by each of the
  parties and delivered to the other party, which delivery may be made by exchange of copies
  of the signature page by fax or email.

  18. Notices

  All notices and requests in connection with this Agreement shall be sufficiently given or made
  if given or made in writing via hand delivery, overnight courier, U.S. Mail (postage prepaid) or
  email, and addressed as follows:




                                                                                               Exhibit 1   6
                                                                                                Page 7
Case 2:19-cv-02188-DSF-MRW Document 31 Filed 05/03/19 Page 9 of 18 Page ID #:365




                                                                        Exhibit 1
                                                                         Page 8
Case 2:19-cv-02188-DSF-MRW Document 31 Filed 05/03/19 Page 10 of 18 Page ID #:366




   Engagement Agreement
   This Agreement is entered into as of April 9, 2019 between Bankruptcy Management
   Solutions, Inc. d/b/a Stretto (“Stretto”) and Direct Lending Investments, LLC (together with
   its affiliates and subsidiaries, the "Company").1

   In consideration of the promises set forth herein and other good and valuable consideration,
   the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as
   follows:

   1. Services

       (a) Stretto agrees to provide the Company with consulting services regarding legal
           noticing, claims management and reconciliation, plan solicitation, balloting,
           disbursements, preparation of schedules of assets and liabilities and statements of
           financial affairs, communications, confidential online workspaces or data rooms
           (publication to which shall not violate the confidentiality provisions of this Agreement)
           and any other services agreed upon by the parties or otherwise required by applicable
           law, governmental regulations or court rules or orders (all such services collectively,
           the "Services" ) .
       (b) The Company acknowledges and agrees that Stretto will often take direction from
           the Company's representatives, employees, agents and/or professionals (collectively,
           the "Company Parties") with respect to providing Services hereunder. The parties
           agree that Stretto may rely upon, and the Company agrees to be bound by, any
           requests, advice or information provided by the Company Parties to the same extent
           as if such requests, advice or information were provided by the Company.
       (c) The Company agrees and understands that Stretto shall not provide the Company or
           any other party with legal advice.

   2. Rates, Expenses and Payment

       (a) Stretto will provide the Services on an as-needed basis and upon request or
           agreement of the Company, in each case in accordance with the rate structure
           attached hereto and incorporated by reference herein (the "Rate Structure"). The
           Company agrees to pay for reasonable out of pocket expenses incurred by Stretto in
           connection with providing Services hereunder.
       (b) The Rate Structure sets forth individual unit pricing for each of the Services. The
           Company may request separate Services or all of the Services.
       (c) Stretto will bill the Company no less frequently than monthly. All invoices shall be due
           and payable upon receipt. Where an expense or group of expenses to be incurred is
           expected to exceed $10,000 (e.g., publication notice), Stretto may require advance
           or direct payment from the Company before the performance of Services hereunder.
           If any amount is unpaid as of 30 days after delivery of an invoice, the Company agrees
           to pay a late charge equal to 1.5% of the total amount unpaid every 30 days.


   1
             The Company shall include, to the extent applicable, the Company, as debtor and debtor in possession in any chapter
   11 case, together with any affiliated debtors and debtors in possession whose chapter 11 cases are jointly administered with
   the Company's chapter 11 case.



                                                                                                                            Exhibit 1   1
                                                                                                                             Page 9
Case 2:19-cv-02188-DSF-MRW Document 31 Filed 05/03/19 Page 11 of 18 Page ID #:367



      (d) In the case of a good faith dispute with respect to an invoice amount, the Company
          shall provide a detailed written notice of such dispute to Stretto within 10 days of
          receipt of the invoice.
      (e) The undisputed portion of the invoice will remain due and payable immediately upon
          receipt thereof. Late charges shall not accrue on any amounts disputed in good faith.
      (f) The Company shall pay any fees and expenses for Services relating to, arising out of
          or resulting from any error or omission made by the Company or the Company Parties.
      (g) The Company shall pay or reimburse any taxes that are applicable to Services
          performed hereunder or that are measured by payments made hereunder and are
          required to be collected by Stretto or paid by Stretto to a taxing authority.
      (h) Upon execution of this Agreement, the Company shall pay Stretto an advance of
          $0.00. Stretto may use such advance against unpaid fees and expenses hereunder.
          Stretto may use the advance against all prepetition fees and expenses. Company
          shall upon Stretto’s request, which request may take the form of an invoice, replenish
          the advance to the original advance amount. Stretto may also, at its option hold such
          advance to apply against unpaid fees and expenses hereunder.
      (i) Stretto reserves the right to make reasonable increases to the Rate Structure on an
          annual basis effective on the first business day of each year. If such annual increases
          represent an increase greater than 10% from the previous year's levels, Stretto shall
          provide 30 days' notice to the Company of such increases.
      (j) Payments to Stretto, under the guise and terms of the Services Agreement for
          services rendered, may be remitted by Client using either (or both) of the following
          methods:
                 i.   Wire Transmission
                      Bank Name – Pacific Western Bank
                      Bank Address – 110 West A Street, Suite 100, San Diego, CA 92101
                      ABA – 122238200
                      Account Number – 1000681781
                      Account Name – Bankruptcy Management Solutions, Inc.

                i.   Check
                     Stretto
                     410 Exchange, Suite 100
                     Irvine, CA 92602

   3. Retention in Bankruptcy Case

      (a) If the Company commences a case pursuant to title 11of the United States Code (the
          "Bankruptcy Code"), the Company promptly shall file applications with the Bankruptcy
          Court to retain Stretto (i) as claims and noticing agent pursuant to 28 U.S.C. § 156(c)
          and (ii) as administrative advisor pursuant to section 327(a) of the Bankruptcy Code
          for all Services that fall outside the scope of 28 U.S.C. § 156(c). The form and
          substance of such applications and any order approving them shall be reasonably
          acceptable to Stretto.
      (b) If any Company chapter 11 case converts to a case under chapter 7 of the Bankruptcy
          Code, Stretto will continue to be paid for Services pursuant to 28 U.S.C. § 156(c) and
          the terms hereunder.




                                                                                              Exhibit 1   2
                                                                                              Page 10
Case 2:19-cv-02188-DSF-MRW Document 31 Filed 05/03/19 Page 12 of 18 Page ID #:368



   4. Confidentiality

      (a) The Company and Stretto agree to keep confidential all non-public records, systems,
          procedures, software and other information received from the other party in
          connection with the Services provided hereunder; provided, however, that if any such
          information was publicly available, already in the receiving party's possession or
          known to it, independently developed by the receiving party, lawfully obtained by the
          receiving party from a third party or required to be disclosed by law, then the receiving
          party shall bear no responsibility for publicly disclosing such information.
      (b) If either party reasonably believes that it is required to disclose any confidential
          information pursuant to an order from a governmental authority, (i) such party shall
          provide written notice to the other party promptly after receiving such order, to allow
          the other party sufficient time, if possible, to seek any remedy available under
          applicable law to prevent disclosure of the information; and (ii) such party will limit
          such disclosure to the extent the such party’s counsel in good faith determines such
          disclosure can be limited.

   5. Property Rights

   Stretto reserves all property rights in and to all materials, concepts, creations, inventions,
   works of authorship, improvements, designs, innovations, ideas, discoveries, know-how,
   techniques, programs, systems, specifications, applications, processes, routines, manuals,
   documentation and any other information or property (collectively, "Property") furnished by
   Stretto for itself or for use by the Company hereunder. The foregoing definition of Property
   shall include any and all data, from any source, downloaded, stored and maintained by
   Stretto’s technology infrastructure. Fees and expenses paid by the Company do not vest in
   the Company any rights in such Property. Such Property is only being made available for the
   Company's use during and in connection with the Services provided by Stretto hereunder.

   6. Bank Accounts

   At the request of the Company or the Company Parties, Stretto shall be authorized to
   establish accounts with financial institutions in the name of and as agent for the Company
   to facilitate distributions pursuant to a chapter 11 plan or other transaction. To the extent
   that certain financial products are provided to the Company pursuant to Stretto's agreement
   with financial institutions, Stretto may receive compensation from such institutions for the
   services Stretto provides pursuant to such agreement.

   7. Term and Termination

      (a) This Agreement shall remain in effect until terminated by either party: (i) on 30 days'
          prior written notice to other party; or (ii) immediately upon written notice for Cause
          (as defined herein). "Cause" means (i) gross negligence or willful misconduct of
          Stretto that causes material harm to the Company's restructuring under chapter 11
          of the Bankruptcy Code, (ii) the failure of the Company to pay Stretto invoices for
          more than 60 days from the date of invoice or (iii) the accrual of invoices or unpaid
          Services in excess of the advance held by Stretto where Stretto reasonably believes
          it will not be paid.



                                                                                                Exhibit 1   3
                                                                                                Page 11
Case 2:19-cv-02188-DSF-MRW Document 31 Filed 05/03/19 Page 13 of 18 Page ID #:369



      (b) If this Agreement is terminated after Stretto is retained pursuant to Bankruptcy Court
          order, the Company promptly shall seek entry of a Bankruptcy Court order
          discharging Stretto of its duties under such retention, which order shall be in form
          and substance reasonably acceptable to Stretto.
      (c) If this Agreement is terminated, the Company shall remain liable for all amounts then
          accrued and/or due and owing to Stretto hereunder.
      (d) If this Agreement is terminated, Stretto shall coordinate with the Company and, to the
          extent applicable, the clerk of the Bankruptcy Court, to maintain an orderly transfer
          of record keeping functions, and Stretto shall provide the necessary staff, services
          and assistance required for such an orderly transfer. The Company agrees to pay for
          such Services pursuant to the Rate Structure.

   8. No Representations or Warranties

   Stretto makes no representations or warranties, express or implied, including, without
   limitation, any express or implied warranty of merchantability, fitness or adequacy for a
   particular purpose or use, quality, productiveness or capacity.

   9. Indemnification

      (a) To the fullest extent permitted by applicable law, the Company shall indemnify and
          hold harmless Stretto and its members, directors, officers, employees,
          representatives, affiliates, consultants, subcontractors and agents (collectively, the
          "Indemnified Parties") from and against any and all losses, claims, damages,
          judgments, liabilities and expenses, whether direct or indirect (including, without
          limitation, counsel fees and expenses) (collectively, "Losses") resulting from, arising
          out of or related to Stretto's performance hereunder. Without limiting the generality
          of the foregoing, Losses include any liabilities resulting from claims by any third
          parties against any Indemnified Party.
      (b) Stretto and the Company shall notify each other in writing promptly upon the
          assertion, threat or commencement of any claim, action, investigation or proceeding
          that either party becomes aware of with respect to the Services provided hereunder.
      (c) The Company's indemnification of Stretto hereunder shall exclude Losses resulting
          from Stretto's gross negligence or willful misconduct.
      (d) The Company's indemnification obligations hereunder shall survive the termination
          of this Agreement.

   10. Limitations of Liability

   Except as expressly provided herein, Stretto's liability to the Company for any Losses, unless
   due to Stretto's gross negligence or willful misconduct, shall be limited to the total amount
   paid by the Company to Stretto for the portion of the particular work that gave rise to the
   alleged Loss. In no event shall Stretto be liable for any indirect, special or consequential
   damages (such as loss of anticipated profits or other economic loss) in connection with or
   arising out of the Services provided hereunder.




                                                                                              Exhibit 1   4
                                                                                              Page 12
Case 2:19-cv-02188-DSF-MRW Document 31 Filed 05/03/19 Page 14 of 18 Page ID #:370



   11. Company Data

      (a) The Company is responsible for, and Stretto does not verify, the accuracy of the
          programs, data and other information it or any Company Party submits for processing
          to Stretto and for the output of such information, including, without limitation, with
          respect to preparation of statements of financial affairs and schedules of assets and
          liabilities (collectively, "SOFAs and Schedules"). Stretto bears no responsibility for the
          accuracy and content of SOFAs and Schedules, and the Company is deemed
          hereunder to have approved and reviewed all SOFAs and Schedules filed on its behalf.
      (b) The Company agrees, represents and warrants to Stretto that before delivery of any
          information to Stretto: (i) the Company has full authority to deliver such information
          to Stretto; and (ii) Stretto is authorized to use such information to perform Services
          hereunder and as otherwise set forth in this Agreement.
      (c) Any data, storage media, programs or other materials furnished to Stretto by the
          Company may be retained by Stretto until the Services provided hereunder are paid
          in full. The Company shall remain liable for all fees and expenses incurred by Stretto
          under this Agreement as a result of data, storage media or other materials
          maintained, stored or disposed of by Stretto. Any such disposal shall be in a manner
          requested by or acceptable to the Company; provided that if the Company has not
          utilized Stretto's Services for a period of 90 days or more, Stretto may dispose of any
          such materials in a manner to be determined in Stretto’s sole reasonable discretion,
          and be reimbursed by the Company for the expense of such disposition, after giving
          the Company 30 days' notice. The Company agrees to initiate and maintain backup
          files that would allow the Company to regenerate or duplicate all programs, data or
          information provided by the Company to Stretto.
      (d) Notwithstanding the foregoing, if Stretto is retained pursuant to Bankruptcy Court
          order, disposal of any Company data, storage media or other materials shall comply
          with any applicable court orders and rules or clerk's office instructions.

   12. Non-Solicitation

   The Company agrees that neither it nor any of its subsidiaries or affiliates shall directly or
   indirectly solicit for employment, employ or otherwise retain as employees, consultants or
   otherwise, any employees of Stretto during the term of this Agreement and for a period of
   12 months after termination thereof unless Stretto provides prior written consent to such
   solicitation or retention.

   13. Force Majeure

   Whenever performance by Stretto of any of its obligations hereunder is materially prevented
   or impacted by reason of any act of God, government requirement, strike, lock-out or other
   industrial or transportation disturbance, fire, flood, epidemic, lack of materials, law,
   regulation or ordinance, act of terrorism, war or war condition, or by reason of any other
   matter beyond Stretto's reasonable control, then such performance shall be excused.




                                                                                                 Exhibit 1   5
                                                                                                 Page 13
Case 2:19-cv-02188-DSF-MRW Document 31 Filed 05/03/19 Page 15 of 18 Page ID #:371



   14. Choice of Law

   The validity, enforceability and performance of this Agreement shall be governed by and
   construed in accordance with the laws of the State of California.

   15. Arbitration

   Any dispute arising out of or relating to this Agreement or the breach thereof shall be finally
   resolved by arbitration administered by the American Arbitration Association under its
   Commercial Arbitration Rules, and judgment upon the award rendered by the arbitrators may
   be entered in any court having jurisdiction. There shall be three arbitrators named in
   accordance with such rules. The arbitration shall be conducted in the English language in
   Irvine, California in accordance with the United States Arbitration Act. Notwithstanding the
   foregoing, upon commencement of any chapter 11 case(s) by the Company, any disputes
   related to this Agreement shall be decided by the bankruptcy court assigned to such chapter
   11 case(s).

   16. Integration: Severability; Modifications: Assignment

      (a) Each party acknowledges that it has read this Agreement, understands it and agrees
          to be bound by its terms and further agrees that it is the complete and exclusive
          statement of the agreement between the parties, which supersedes and merges all
          prior proposals, understandings, agreements and communications between the
          parties relating to the subject matter hereof.
      (b) If any provision of this Agreement shall be held to be invalid, illegal or unenforceable,
          the validity, legality and enforceability of the remaining provisions shall in no way be
          affected or impaired thereby.
      (c) This Agreement may be modified only by a writing duly executed by an authorized
          representative of the Company and an officer of Stretto.
      (d) This Agreement and the rights and duties hereunder shall not be assignable by the
          parties hereto except upon written consent of the other; provided, however, that
          Stretto may assign this Agreement to a wholly-owned subsidiary or affiliate without
          the Company's consent.

   17. Effectiveness of Counterparts

   This Agreement may be executed in two or more counterparts, each of which will be deemed
   an original, but all of which shall constitute one and the same agreement. This Agreement
   will become effective when one or more counterparts have been signed by each of the
   parties and delivered to the other party, which delivery may be made by exchange of copies
   of the signature page by fax or email.

   18. Notices

   All notices and requests in connection with this Agreement shall be sufficiently given or made
   if given or made in writing via hand delivery, overnight courier, U.S. Mail (postage prepaid) or
   email, and addressed as follows:




                                                                                                Exhibit 1   6
                                                                                                Page 14
Case 2:19-cv-02188-DSF-MRW Document 31 Filed 05/03/19 Page 16 of 18 Page ID #:372




                                                                        Exhibit 1
                                                                        Page 15
Case 2:19-cv-02188-DSF-MRW Document 31 Filed 05/03/19 Page 17 of 18 Page ID #:373




   Fee Structure
   Consulting Services and Rates
   Position                                                      Hourly Rate
   Analyst                                                       $30.00 - $50.00
   The Analyst processes incoming mail, including proofs of claim, ballots, creditor correspondence
   and returned mail. Also assists with the generation of mailing services.

   Associate/Senior Associate                                   $65.00 - $165.00
   The Associate manages the various data collection processes required by the Chapter 11
   process. This includes, among other things, compiling the creditor matrix and Schedules/SOFAs
   (and generating drafts of same for counsel and advisors), reviewing and processing claims,
   overseeing contract review, overseeing all mailings and generating custom claim and ballot
   reports.

   The Senior Associate leads complex data aggregation projects for compilation of Schedules &
   SOFA, the creditor matrix and special notice lists. In addition, the Senior Associate oversees
   quality control and on mailings and reports. Stretto's Senior Associates average over seven years
   of experience.

   Director/ Managing Director                                   $175.00 - $210.00
   The Director is the primary contact for the company, counsel and other professionals and
   oversees and supports all aspects of the administration for the entirety of an engagement.

   The Managing Director provides industry and/or project specific expertise to support complex
   matters. Professionals, including Stretto's executive management team will serve in this role
   when appropriate.

   Stretto's Directors and Managing Directors have over fifteen years of experience and are typically
   former restructuring professionals.

   COO/SMD                                                     Waived
   Our COO and Senior Managing Director oversee Stretto’s Corporate Restructuring group and will
   provide consulting support to this matter at no charge. Our COO and Senior Managing Director
   collectively have over thirty-five years of experience.

   Printing Services & Noticing Services
   Service                                                       Pricing
   Printing                                                      $0.10 (per page)
   Customization/Envelope Printing                               $0.05 (each)
   Document Folding and Inserting                                Waived
   Postage/Overnight Delivery                                    Preferred Rates
   Email Noticing                                                Waived
   Fax Noticing                                                  $0.10 (per page)
   Envelopes                                                     Varies by Size
   Coordinate and Publish Legal Notices                          Available on Request




                                                                                                  Exhibit 1
                                                                                                  Page 16
                                                                                                  14
Case 2:19-cv-02188-DSF-MRW Document 31 Filed 05/03/19 Page 18 of 18 Page ID #:374



   Electronic Services
   Service                                                 Pricing
   Case Website Set-Up                                     Waived
   Case Website Hosting                                    Waived
   Update Case Docket and Claims Register                  Waived
   Online Claims Filing                                    Waived
   Custom Software, Workflow and Review Resources          Quoted at Time of Request
   eDiscovery                                              Quoted at Time of Request

   Claims Administration & Management Expenses
   Service                                                 Pricing
   License Fee and Data Storage (Per Creditor per Month)   $0.10
   Database and System Access (Unlimited Users)            Waived
   Custom Client Reports                                   Waived

   Document Management Services
   Service                                                 Pricing
   Electronic Imaging (Per Imaged Page)                    $0.10
   Virtual Data Room                                       Available on Request
   CD-ROMS (Mass Document Storage, Per CD)                 $5.00

   Call Center Support Services
   Service                                                 Pricing
   Case-Specific Voice-Mail Box for Creditors              Waived
   Interactive Voice Response (Per Minute)                 Waived
   Monthly Maintenance Charge                              Waived
   Management of Call Center (Per Hour)                    Standard Hourly Rates

   Disbursement Services
   Service                                                 Pricing
   Check Issuance                                          Available on Request
   W-9 Mailing and Maintenance of TIN Database             Standard Hourly Rates
   Disbursements - Record to Transfer Agent                Quoted at Time of Request

   Other Services
   Service                                                 Pricing
   Depositions/Court Reporting                             Quoted at Time of Request




                                                                                       Exhibit 1
                                                                                       Page 17
                                                                                       15
